Case 1:19-cv-05018-JMS-DML Document 1 Filed 12/23/19 Page 1 of 5 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


ANNA MULRYAN,                                    )
                                                 )
                         Plaintiff,              )
                                                 )
       vs.                                       )       CAUSE NO. 1:19-cv-5018
                                                 )
RICS SOFTWARE, INC.,                             )
                                                 )
                         Defendant.              )


                                  COMPLAINT FOR DAMAGES

       Plaintiff, Anna Mulryan, for her Complaint against Defendant, RICS Software, Inc., states

the following:

                                               I. Parties

       1.        Plaintiff is a resident of Indianapolis, Indiana.

       2.        Defendant is a corporation doing business in Marion County, Indiana.

                                         II. Jurisdiction and Venue

       3.        This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights under the ADA and its amendments.

       4.        Venue in the Southern District of Indiana, Indianapolis Division, is appropriate by

virtue of Defendant’s doing business in this District.




                                               Page 1 of 5
Case 1:19-cv-05018-JMS-DML Document 1 Filed 12/23/19 Page 2 of 5 PageID #: 2




                                     III. Factual Allegations

         5.    Plaintiff began working for Defendant in October 2014.

         6.    On or about March 4, 2018, Plaintiff was admitted to Community North Hospital

with an oxygen level of 52%.

         7.    On or about March 6, 2018, Plaintiff had surgery due to fluid buildup around her

heart.

         8.    Plaintiff was diagnosed with right side heart failure, pulmonary hypertension and

pneumonia.

         9.    On or about March 20, 2018, Plaintiff had a tracheostomy tube put into her lungs

because her oxygen levels were still low.

         10.   Plaintiff was diagnosed with a chronic heart conditions.

         11.   Plaintiff’s father contacted Defendant repeatedly while Plaintiff was in hospital

relaying her condition, diagnosed and physical condition.

         12.   Defendant advised Plaintiff’s father that Plaintiff would had a job at Defendant

waiting for her once she was out of the hospital and she would be able to return to work.

         13.   Over the next few months, Plaintiff was placed on Short Term Disability.

         14.   Plaintiff also had another surgery to remove fluid around her heart.

         15.   Plaintiff was released from the hospital on or about May 8, 2018.

         16.   Once at home, Plaintiff had frequent doctor’s appointments and a nurse and

physical therapist coming to Plaintiff’s house to help her transition back to normal life.

         17.   After several communications with Mark Brown (Chief Financial Officer and head

of Human Resources for RICS Software) and Plaitniff’s direct supervisor, Jimmy Richburg, it was

agreed upon that Plaintiff would return to work on August 6, 2018 on “voice restriction.”




                                            Page 2 of 5
Case 1:19-cv-05018-JMS-DML Document 1 Filed 12/23/19 Page 3 of 5 PageID #: 3




       18       Due to her chronic heart condition, Plaintiff’s doctor advised that she could only be

on the phone thirty (30) minutes out of every eight (8) hours until December 1, 2018.

       18.      Defendant through Mr. Brown and Mr. Richburg both agreed to this and advised

Plaintiff that there was plenty of work to do aside from “voice work”.

       19.      Thus, Defendant was accommodating Plaintiff’s disability pursuant to the the

Americans with Disabilities Act as amended (“ADAAA”).

       20.      Plaintiff went back to work and began handling the ticketing system and responding

to all support requests that were submitted electronically (e.g. other than via telephone).

       21.      Plaintiff did an excellent job. In fact, in August of 2018 she had the most “answered

requests” and most “solved tickets” of any member of the support team.

       22.      Despite Plaintiffs’ excellent work, on September 4, 2018, Mr. Brown pulled

Plaintiff into his office and advised her that the restriction date her doctor put in place was no

longer acceptable.

       23.      Mr. Brown also advised that if Plaintiff could not return to work with no restrictions

by September 7, 2018, that she would be terminated from her employment.

       24.      Plaintiff advised Mr. Brown that she could not get into to see her doctor until

September 11, 2018.

       25.      Mr. Brown then advised that Plaintiff could have until September 11, 2018 to have

the restriction removed or be terminated.

       26.      However, Plaintiff’s doctor would not provide the release from restrictions sought

by Defendant.

       27.      Rather effective September 17, 2018, Plaintiff’s doctor said that Plaintiff could

begin working on the phone for up to four (4) hours out of every eight (8) hours moving forward.




                                             Page 3 of 5
Case 1:19-cv-05018-JMS-DML Document 1 Filed 12/23/19 Page 4 of 5 PageID #: 4




        28.   Defendant, through Mr. Brown advised her that this was not good enough.

        29.   Defendant terminated Plaintiff from her employment on September 11, 2018.

        30.   Defendant has violated the ADAAA by discriminating against Plaintiff due to her

disability and her need for accommodations.

        31.   Defendant has violated the ADAAA by retaliating against Plaintiff for asking for

continuing accommodations.

        32.   On March 8, 2019, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging discrimination due to disabilities and

retaliation due to her need for continuing accommodate.

        33.   On September 30, 2019, the EEOC issued a Notice of Right to Sue to Plaintiff.

                                          Count I
                                 Violations of Title ADAAA

        34.   Plaintiff incorporates paragraphs 1 through 33 by reference herein.

        35.   Plaintiff was discriminated against by Defendant in violation of the ADA and its

amendments.

        36.   Defendant retaliated against Plaintiff for continuing to need accommodation of her

disability.

        37.   Plaintiff has been damaged by Defendant’s conduct.




                                          Page 4 of 5
Case 1:19-cv-05018-JMS-DML Document 1 Filed 12/23/19 Page 5 of 5 PageID #: 5




       WHEREFORE, Plaintiff prays that the Court:

       A.    Enter an order awarding all actual damages of Plaintiff including back pay with

interest as permitted by ADAAA.

       B.    Grant any and all equitable relief available to Plaintiff.

       C.    Enter an order awarding Plaintiff compensatory and punitive damages.

       D.    Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.

       E.    Enter an award for such other relief as may be just and appropriate.

                                                    Respectfully Submitted,

                                                    WELDY LAW

                                                    /s/Ronald E. Weldy
                                                    Ronald E. Weldy, #22571-49


                                     IV.     Jury Demand

       38.   Plaintiff incorporates paragraphs 1 through 37 by reference herein.

       39.   Plaintiff demands a trial by jury.

                                                    Respectfully submitted,

                                                    WELDY LAW


                                                    /s/Ronald E. Weldy
                                                    Ronald E. Weldy, #22571-49
                                                    Attorney for Plaintiff,
                                                    Anna Mulryan

Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
E-mail: rweldy@weldylegal.com



                                           Page 5 of 5
